MEMORANDUM ***
Greg Wasson appeals pro se from the district court’s summary judgment for defendants in his 42 U.S.C. § 1983 action alleging that the Oregon secretary of state’s refusal to certify for signature-gathering two initiative petitions and one referendum petition deprived him of his due process and First Amendment rights. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo the district court’s grant of summary judgment, Morrison v. Hall, 261 F.3d 896, 900 (9th Cir. 2001), and we affirm.
The district court correctly determined that the secretary of state’s refusal to certify a proposed initiative that violated the Oregon constitution’s content-neutral “single-subject” requirement for initiatives did not impermissibly burden Wasson’s First Amendment rights. See Timmons v. Twin Cities Area New Party, 520 U.S. 351, 358, 117 S.Ct. 1364, 137 L.Ed.2d 589 (1997) (“States may, and inevitably must, enact reasonable regulations of parties, elections, and ballots to reduce eleetion- and campaign-related disorder.”); Prete v. Bradbury, 438 F.3d 949, 961 (9th Cir.2006) (a state’s important regulatory interests “will usually be enough” to justify reasonable, nondiscriminatory restrictions on an individual’s First Amendment rights).
The district court also properly concluded that Wasson’s due process claims failed because he did not avail himself of the statutory procedures for appealing the secretary’s decisions with respect to any of his proposed petitions, nor did he demonstrate that such procedures were constitutionally inadequate. See Or.Rev.Stat. § 246.910.
*564Wasson’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9 th Cir. R. 36-3.